The defendant’s petition for certification for appeal from the Appellate Court, 77 Conn. App. 424 (AC 23271), is granted, limited to the following issue:
“Whether the Appellate Court properly determined: (a) that a State v. Porter, 241 Conn. 57, 698 A.2d 739 (1997), cert. denied, 523 U.S. 1058, 118 S. Ct. 1384, 140 L. Ed. 2d 645 (1998), hearing was required; and (b) that its application properly resulted in the exclusion of Dr. Madelon Baranoski’s testimony?”
Moira L. Buckley, deputy assistant public defender, in support of the petition.
Christopher T. Godialis, assistant state’s attorney, in opposition.
Decided September 4, 2003